         MEMO   ENDORSED
         Case 1:19-cr-00531-ALC Document 32 Filed 06/04/20 Page 1 of 1




                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York


                                                        The Silvio J. Mollo Building
                                                        One St. Andrews Plaza
                                                        New York, New York 10007


                                                        June 3, 2020

By ECF
The Honorable Andrew L. Carter Jr.
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse                                              6/4/20
40 Foley Square
New York, NY 10007

               Re:     United States v. Joseph Perlman, 19 Cr. 531 (ALC)

Dear Judge Carter:

       The Government, with the defense’s consent, respectfully requests an extension of the
deadline to respond to defendant Joseph Perlman’s motion for a reduced sentence.

       On December 6, 2019, the Court sentenced Perlman to a term of imprisonment of one
year and one day. On March 25, 2020, the Court adjourned Perlman’s surrender date until July 7.
(Dkt. 23). On May 26, 2020, Perlman filed a motion for a reduced sentence pursuant to 18
U.S.C. § 3582(c)(1)(A)(i). (Dkt. 27). At 2:48 p.m. today, the Court directed the Government to
respond by 1 p.m. tomorrow, June 4, and directed Perlman to file any reply by 4:30 p.m.

        Because Perlman is not serving his prison sentence and will remain at liberty until at least
July 7, the Government respectfully requests more time to respond to his motion. Specifically,
the Government proposes that it be permitted to respond by no later than June 10, 2020, with
Perlman’s reply, if any, due no later than June 17, 2020. The defendant, through counsel,
consents to the requested extensions.

                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                                  By:        /s/                          .
                                                        David Abramowicz / Michael McGinnis
                                                        Assistant United States Attorneys
                                                        (212) 637-6525 / 2305

cc:    Defense counsel (by ECF)


                                                                                          6/4/20
